DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The applicant’s response regarding the Double Patenting rejection that they are willing to consider filing a terminal disclaimer at such time as the allowable subject matter in either the present application or the ‘169 application has been identified  is noted. 
 
Response to Arguments
Applicant's arguments filed 5/20/22 have been fully considered but they are not persuasive. Applicant argues.
a) But, because Ratner fails to teach a video detector or method of video detection as claimed, the Applicant respectfully disagrees.

b) The Office Action applies Ratner. Since Ratner does not describe a system that determines a video encoding format from the video or portions of the video itself, as claimed, the Applicant respectfully disagrees. (Remarks page 7)
 
c) Thus, Ratner is never presented with the difficulties that embodiments of the invention overcome, as Ratner does not determine a format that the video was produced, but instead is directed to producing an encoded video according to a given format. Ratner never teaches nor suggests the embodiments of the invention as claimed. (Remarks page 8)

d)Ratner does not teach nor suggest using luminance information from the video in generating his cumulative distribution function, which instead uses a wholly different measurement, i.e., various foreground fractions, as described in [0247] — [0263] of Ratner. Therefore, Ratner does not teach nor suggest the cumulative distribution function generator of amended independent claims 1, 10, and 18. (Remarks page 9)
e) There is no teaching in Ratner that the motion vectors are generated from a 
monotonically increasing function. (Remarks page 9).

f) Finally, the video classifier feature of claim 1 is rejected based on a classifier of Ratner (Office Action, Page 4.) But, there is no teaching in Ratner that Ratner ever generates “a prediction of the video encoding format in which the video signal was produced” (Claim 1, as amended). The cited portion of Ratner for teaching this element refers to identifying “the target emblem in the video frame” (Office Action, page 4, emphasis added). Identifying a target emblem is not the same as predicting the video encoding format of a video, as recited in claim.

Examiner’s Response
a) Video detection is inherently disclosed by Ratner as the system receives and processes the input video. Furthermore, Paras. 550,554, 570,573 and 579 disclose receiving multiple video formats and receiving information regarding the processing of the video file including information regarding video encoding format. Therefore, the argument that Ratner fails to teach a video detector or method of video detection, is unpersuasive, since clearly the reference discloses receiving information regarding the processing of the video file including information regarding video encoding format. That is to say, the system/reference must be able to detect or discriminate the various encoding formats in order to process the video properly or correctly.

b) See para. [0550] source video in many video formats.

c) Firstly, the claims only recite receiving video in one of a plurality of video formats. Secondly, Ratner clearly teaches that the original content file/image/video is received in many video formats. See para. [550]. Thus, the argument that Ratner does not determine a format is unpersuasive.  

d) Ratner processes video signal which comprises color and luminance components, as is well known in the art. See rejection below regarding the newly amended limitation.

e) The applicant is arguing against a limitation that is not found in the claims. The claims do not recite that the motion vectors are generated from a monotonically increasing function.  

f) The examiner disagrees. Ratner teaches identifying the target emblem may include classifying at least one of a plurality of features, using a classifier, to identify the target emblem in the video frame, ¶ [0219], Fig.16. predictor 4432, ¶ [0396]; Embodiments of the method 4800 further include generating a prediction based on the classification distribution provided by the at least one classifier (block 4806), ¶ [0410]. See also ¶¶0097, 0391, 0396 and 0504.  Paragraph 
[0396] teaches having determined statistical distributions associated with outputs from one or more classifiers, the pattern recognition component 4420 may utilize a predictor 4432 configured to generate a prediction by estimating, using a decision engine, a probability associated with the distribution. That is, for example, the class with the highest probability predicted by the distribution may be the one selected by the decision engine. A confidence interval may be calculated for each prediction based on the distribution, using any number of different techniques. The target emblem may be considered as an object in the video frame. Furthermore, the reference discloses on [0115]  “Classifying an object in video data may include, for example, identifying the existence of an object, determining and/or tracking the location of the object, determining and/or tracking the motion of the object, determining a class to which the object belongs (e.g., determining whether the object is a person, an animal, an article of furniture, etc.), developing an object profile (e.g., a set of information corresponding to the object such as, e.g., characteristics of the object) corresponding to an identified object, and/or the like.” Thus, the argument that there is no teaching in Ratner that Ratner ever generates “a prediction of the video encoding format in which the video signal was produced” is unpersuasive.  



Claims 1-3, 8-11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ratner et al., US 20180295375 A1. 

Considering claim 1, the claimed 
a) a video input structured to receive a video signal in a one of a plurality of possible video formats (receiving device 108 receiving video signals, see at least Fig.1). 
b) a cumulative distribution function generator structured to generate a cumulative distribution function curve from a…component of the video signal (in order to make use of a variable threshold to detect foreground using a BFIM, three foreground curves may be constructed, one for each of the foreground fractions.  Each foreground curve may represent the cumulative distribution function of the area-weighted foreground fraction for that metric, ¶¶ [0261]);  
	As to the newly added limitation, Ratner does not specifically disclose a luminance component of the video signal. However, Ratner receives and processes a video signal which comprises color and luminance components, as is well known in the art. Therefore, It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the reference of Ratner and choose or select and utilize only the luminance component of the video signal. Doing so would make the processing easier or faster to perform.  

c) a feature detector structured to generate one or more feature vectors from the cumulative distribution function curve (The individual features of the two images may then be compared using a Euclidean metric to establish a correspondence between features, thereby generating a motion vector for each feature, ¶ [0132].See also ¶¶ 0298, 0407 and 0424; determine motion vectors for video frame segments of the first video feed, 3504 Fig. 35).

d) a video classifier structured to accept the one or more feature vectors from the feature detector and to generate a prediction of the encoding video format ( in which the video signal was produced based, at least in part, on the received feature vectors (Ratner teaches video processing and encoding and specifically encoding instructions (e.g. requested encoding formats ([0099]); identifying the target emblem may include classifying at least one of a plurality of features, using a classifier, to identify the target emblem in the video frame ¶ [0219], Fig.16. predictor 4432, ¶ [0396]. Embodiments of the method 4800 further include generating a prediction based on the classification distribution provided by the at least one classifier (block 4806), [0410].  Furthermore, Ratner on paragraph [0396] teaches having determined statistical distributions associated with outputs from one or more classifiers, the pattern recognition component 4420 may utilize a predictor 4432 configured to generate a prediction by estimating, using a decision engine, a probability associated with the distribution. That is, for example, the class with the highest probability predicted by the distribution may be the one selected by the decision engine. A confidence interval may be calculated for each prediction based on the distribution, using any number of different techniques. See also ¶¶ 0097, 0391 and 0504).
   
As to claim 2, the video classifier is structured to generate the prediction of the video format based, at least in part, on a model generated for the video classifier (Ratner teaches generating a prediction based on the classification distribution provided by the at least one classifier (block 4806), ¶ [0410]).

As to claim 3, the video format detector according to claim 1 in which the classifier is support vector machine (the classifier 1534 may include any number of different 
types of classifiers such as, for example, a support vector machine (SVM), an 
extreme learning machine (ELM), a neural network, a kernel-based perceptron, a 
k-NN classifier, a bag-of-visual-words classifier; ¶ [0210]).

In regards to claim 8, the video format detector according to claim 1, wherein the video classifier is a Bayesian device, a decision tree, or a convolutional neural network (Bayesian decision theory, ¶ [0390]).

As to claim 9, a color space classifier structured to accept the one or more feature vectors from the feature detector and to generate a prediction of the color space in which the video signal was produced based, at least in part, on the received feature vectors (Ratner teaches embodiments of the method 4800 further include generating a prediction based on the classification distribution provided by the at least one classifier (block 4806), ¶ [0410]. 

Considering claim 10, (Original) A method for detecting a video format of an input video, comprising: 
a) receiving a video signal in one of a plurality of possible video formats (receiving device 108, Fig.1). 
b) generating a cumulative distribution function curve from a …component of the video signal (in order to make use of a variable threshold to detect foreground using a BFIM, three foreground curves may be constructed, one for each of the foreground fractions.  Each foreground curve may represent the cumulative distribution function of the area-weighted foreground fraction for that metric, ¶ [0261]);  
As to the newly added limitation, Ratner does not specifically disclose a luminance component of the video signal. However, Ratner receives and processes a video signal which comprises color and luminance components, as is well known in the art. Therefore, it would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the reference of Ratner and choose or select and utilize only the luminance component of the video signal. Doing so would make the processing easier or faster to perform.  

c) generating one or more feature vectors from the cumulative distribution function curve (The individual features of the two images may then be compared using a Euclidean metric to establish a correspondence between features, thereby generating a motion vector for each feature, ¶ [0132] see also ¶¶ 0298, 407 and 424; determine motion vectors for video frame segments of the first video feed, 3504 Fig. 35).

d) generating, by a video classifier, a prediction of the video encoding format in which the video signal was produced based, at least in part, on the one or more feature vectors (Ratner teaches video processing and encoding and specifically encoding instructions (e.g. requested encoding formats ([0099]); identifying the target emblem may include classifying at least one of a plurality of features, using a classifier, to identify the target emblem in the video frame ¶ [0219], Fig.16. predictor 4432, ¶ [0396]. Embodiments of the method 4800 further include generating a prediction based on the classification distribution provided by the at least one classifier (block 4806), [0410].  Furthermore, Ratner on paragraph [0396] teaches having determined statistical distributions associated with outputs from one or more classifiers, the pattern recognition component 4420 may utilize a predictor 4432 configured to generate a prediction by estimating, using a decision engine, a probability associated with the distribution. That is, for example, the class with the highest probability predicted by the distribution may be the one selected by the decision engine. A confidence interval may be calculated for each prediction based on the distribution, using any number of different techniques. See also ¶¶ 0097, 0391 and 0504).

As to claim 11, wherein generating the prediction of the video format includes generating the prediction based, at least in part, on a model generated for the video classifier (Embodiments of the method 4800 further include generating a prediction based on the classification distribution provided by the at least one classifier (block 4806), ¶ [0410]).

As to claim 16, wherein the video classifier is a support vector machine, a Bayesian device, a decision tree, or a convolutional neural network. (the classifier 1534 may include any number of different types of classifiers such as, for example, a support vector machine (SVM), an extreme learning machine (ELM), a neural network, a kernel-based perceptron, a k-NN classifier, a bag-of-visual-words classifier; ¶ [0210]).

Regarding claim 18, see the rejection of claim 1. 

 
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ratner et al., US 20180295375 A1 in view of Su et al. US 20140247869 A1.

Regarding claims 17 and 20, the claimed generating a prediction of the color space in which the video signal was produced based, at least in part, on the one or more feature vectors, Ratner is not entirely silent and discloses the method 4800 further include generating a prediction based on the classification distribution provided by the at least one classifier (block 4806), ¶ [0410].  See also ¶ [0210].  In a similar field of art, Su teaches layer decomposition in hierarchical VDR coding. Specifically, Su teaches the prediction processing unit (122) may generate a 12+ bit prediction image in the YCbCr color space based on the set of mapping parameters (134) and the decoded base layer image.  As used herein, examples of mapping parameters may include, but are limited only to, polynomial parameters used for prediction. [0057]. Furthermore, Su discloses the prediction processing unit (222) may generate, based on the set of mapping parameters (234) and the upsampled image data as transformed to the prediction color space, a 12+ bit prediction image in the RGB color space (see ¶ [0085]). It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the reference of Ratner, by providing the prediction processing as taught by Su, such being typical considerations of the skilled artisan, for the purpose of obtaining accurate image prediction of the color space. 

Allowable Subject Matter
Claims 4-7, 12-15 and 19 are again allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PMN
July 6, 2022
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422